Case: 21-50989     Document: 00516573581         Page: 1   Date Filed: 12/09/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   December 9, 2022
                                  No. 21-50989
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Julio Cesar Tenorio,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1512-1


   Before Wiener, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Following a bench trial, appellant Julio Cesar Tenorio was convicted
   of smuggling bulk cash in violation of 31 U.S.C. § 5332. He was sentenced to
   sixteen months of imprisonment and three years of supervised release.
   Tenorio appeals his conviction and sentence, arguing that the district court
   erred in denying his motion to suppress evidence obtained from a stop and
   search at the border as he was leaving the United States and attempting to
   enter Mexico. We AFFIRM.
Case: 21-50989      Document: 00516573581          Page: 2   Date Filed: 12/09/2022




                                    No. 21-50989


          On June 13, 2019, Tenorio drove a Chevrolet Tahoe to the port of
   entry in Del Rio, Texas, on the U.S.-Mexico border. Customs and Border
   Protection (“CBP”) officers stopped Tenorio’s vehicle in the outbound lane,
   and Tenorio told the officers that he was leaving the country and traveling to
   Mexico. Tenorio declared that he did not have any weapons or ammunition
   and that he had $3,200 in U.S. currency. CBP officer Eric Medina testified
   that Tenorio “appeared nervous” during the encounter and “began to have
   a facial twitch” “as soon as [they] started talking about the currency.” He
   further testified that when another officer began a spot check of the vehicle
   with a canine, Tenorio “kept looking back towards the canine to see what the
   canine was doing.”
          According to Medina, because of Tenorio’s nervous demeanor, his
   indication that he was traveling from the United States to Mexico, and the
   fact that the canine “showed some interest” in the vehicle, officers asked
   him to pull his vehicle over. Tenorio pulled over to a spot approximately 20
   to 25 yards from where the initial stop occurred. Medina testified that this
   initial encounter lasted less than five minutes.
          Once pulled over for the secondary search, Tenorio was given an
   opportunity to amend his declaration. He again declared no weapons, no
   ammunition, and $3,200 in cash. The officers then asked Tenorio to step out
   of his vehicle. In the meantime, a canine alerted to the back of Tenorio’s
   vehicle. After sniffing the vehicle, the canine came over to Tenorio and
   alerted to his boot.    Also during the secondary inspection, an officer
   discovered a GPS tracker beneath the steering wheel of Tenorio’s vehicle.
   Medina testified that during this period, Tenorio “avoid[ed] all eye contact”
   and that his hands were “visibly trembling.”
          Medina frisked Tenorio for weapons, during which officers noticed
   that Tenorio kept staring down at his boots. An officer asked Tenorio to lift




                                          2
Case: 21-50989      Document: 00516573581          Page: 3   Date Filed: 12/09/2022




                                    No. 21-50989


   his leg and looked down to see black trash bags inside his boots. Inside the
   bags was U.S. currency totaling $18,900, which, combined with an additional
   $3,404 cash in Tenorio’s wallet, amounted to $22,304.
          Officers called Homeland Security Investigations (“HSI”) Agent
   Allen Conner to the port of entry, where Conner met with Tenorio and read
   him his Miranda rights. Tenorio waived those rights and told Conner that
   the cash was from alien-smuggling activities. After his interview with
   Tenorio, Conner searched two cell phones that Tenorio had on him but
   found nothing of interest. Conner never questioned Tenorio about the
   contents of the phones and later turned the phones over to Tenorio’s mother.
          On July 10, 2019, Tenorio was charged in a one-count indictment with
   bulk cash smuggling in violation of 31 U.S.C. § 5332. Tenorio moved to
   suppress evidence obtained from the searches at the border and the search of
   his cell phones, as well as his post-arrest statements to Agent Conner. The
   district court held an evidentiary hearing and denied the motion. Tenorio
   was convicted following a bench trial and now appeals, arguing that the court
   erred in denying his suppression motion.
          On appeal, Tenorio contends that (1) the dog sniff of his person was
   unlawful because the officers lacked reasonable suspicion, (2) his detention
   and referral to a secondary inspection constituted a nonroutine border
   search, which required reasonable suspicion, and (3) the search of his cell
   phones at the border was unlawful because the officers lacked a search
   warrant and, in the alternative, lacked reasonable suspicion to conduct the
   search.
          On appeal from a district court’s ruling on a motion to suppress, we
   review factual findings for clear error and legal conclusions de novo, viewing
   the evidence in the light most favorable to the prevailing party. United States
   v. Kelly, 302 F.3d 291, 293 (5th Cir. 2002).




                                          3
Case: 21-50989      Document: 00516573581          Page: 4    Date Filed: 12/09/2022




                                    No. 21-50989


          Tenorio’s first two arguments are resolved under the border-search
   exception to the Fourth Amendment warrant requirement. Although the
   Fourth Amendment’s prohibition on unreasonable searches applies at the
   international border, its protections there are “severely diminished.” United
   States v. Aguilar, 973 F.3d 445, 449 (5th Cir. 2020).          Because “[t]he
   Government’s interest in preventing the entry of unwanted persons and
   effects is at its zenith at the international border,” searches made at the
   border “are reasonable simply by virtue of the fact that they occur at the
   border.” United States v. Flores-Montano, 541 U.S. 149, 152–53 (2004)
   (quoting United States v. Ramsey, 431 U.S. 606, 616 (1977)). Accordingly,
   “[r]outine searches of the persons and effects of entrants are not subject to
   any requirement of reasonable suspicion, probable cause, or warrant.”
   United States v. Montoya de Hernandez, 473 U.S. 531, 538 (1985). This court
   has held that the border-search exception applies not only to entrants into the
   country but also to those departing. United States v. Odutayo, 406 F.3d 386,
   392 (5th Cir. 2005).
          The border-search exception allows “routine” searches and seizures
   without individualized suspicion or probable cause. Montoya de Hernandez,
   473 U.S. at 538. This court explained the meaning of “routine” in United
   States v. Kelly, writing that
          [a] “routine” search is one that does not seriously invade a
          traveler’s privacy. In evaluating whether a search is routine,
          the key variable is the invasion of the privacy and dignity of the
          individual. We have previously determined that ordinary pat-
          downs or frisks, removal of outer garments or shoes, and
          emptying of pockets, wallets, or purses are all routine searches,
          and require no justification other than the person’s decision to
          cross our national boundary.




                                          4
Case: 21-50989         Document: 00516573581               Page: 5       Date Filed: 12/09/2022




                                           No. 21-50989


           “Non-routine” border searches, on the other hand, are more
           intrusive and require a particularized reasonable suspicion
           before a search can be conducted. Non-routine searches
           include body cavity searches, strip searches, and x-rays. These
           types of objectively intrusive searches would likely cause any
           person significant embarrassment, and invade the privacy and
           dignity of the individual.
   302 F.3d at 294 (internal quotations and citations omitted).
           Here, Tenorio first argues that the canine sniff of his person required
   reasonable suspicion. It did not. The record indicates that the dog sniffed
   around Tenorio’s vehicle and person and gave a positive alert to Tenorio’s
   boot. As the court in Kelly explained, “a canine sniff, even one involving
   some bodily contact, is no more intrusive than a frisk or a pat-down, both of
   which clearly qualify as routine border searches.” Id. at 295; see also id. at
   294–95 (holding that a canine sniff of the defendant, including contact with
   his groin area, was a routine border search). The canine sniff here was a
   routine border search and therefore did not require individualized suspicion. 1
   Montoya de Hernandez, 473 U.S. at 538. Tenorio’s first argument lacks merit.
           Tenorio’s second argument fails for similar reasons. He contends that
   his detention was unconstitutionally prolonged and amounted to a
   nonroutine border search, requiring reasonable suspicion. But the length and
   circumstances of Tenorio’s detention were consistent with a routine border
   search.     The secondary search lasted approximately ten minutes and


           1
               Tenorio dedicates his arguments on this first issue to the proposition that dog
   sniffs are unreliable. He contends that “[t]he canine sniff of Tenorio’s person . . . failed to
   provide a clear and reliable detection of undeclared currency given the fallibility of currency
   dog sniffs.” This argument appears to go to whether the CBP officers had reasonable
   suspicion of Tenorio’s wrongdoing. But we need not reach this issue because, as discussed,
   no such suspicion was required for this routine dog sniff.




                                                 5
Case: 21-50989       Document: 00516573581            Page: 6      Date Filed: 12/09/2022




                                       No. 21-50989


   consisted of questioning by CBP agents, a search of Tenorio’s vehicle, a
   canine sniff of his vehicle and person, a weapons frisk, and an eventual
   request that Tenorio lift his leg. These ordinary investigative measures are,
   individually and collectively, a far cry from “cavity searches, strip
   searches, . . . x-rays” and other “objectively intrusive searches” that
   “invade the ‘privacy and dignity of the individual.’” Kelly, 302 F.3d at 294
   (citations omitted); see also Flores-Montano, 541 U.S. at 151, 154–56 & n.3
   (holding that the disassembly of a vehicle’s fuel tank, resulting in a detention
   of approximately an hour, was a routine border search not requiring
   reasonable suspicion); United States v. Berisha, 925 F.2d 791, 793–94 (5th Cir.
   1991) (holding that defendant’s initial detention and subsequent referral to a
   secondary inspection by CBP officers at an airport was a routine search and
   thus did not require reasonable suspicion). Tenorio’s detention did not
   exceed the bounds of routine border searches and therefore did not require
   reasonable suspicion. 2
          Finally, we do not address the constitutionality of the search of
   Tenorio’s cell phones. The district court made a finding, which Tenorio
   does not dispute on appeal, that Agent Conner did not use any information
   from the phone search before or during his interview with Tenorio. And the
   parties’ stipulation of facts for Tenorio’s trial includes no evidence from the
   cell-phone search. Accordingly, there is no evidence to be suppressed. See
   United States v. Lewis, 621 F.2d 1382, 1389 (5th Cir. 1980).
          The district court did not err in denying Tenorio’s suppression
   motion. Tenorio’s conviction and sentence are AFFIRMED.



          2
             Again, we need not address Tenorio’s arguments that the officers did not have
   reasonable suspicion to conduct the secondary inspection, as no such suspicion was
   necessary.




                                             6